In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 06-3312
CHARLES J. GRIFFIN AND JULIA A. YARDEN,
                                          Plaintiffs-Appellants,
                                v.


SISTERS OF SAINT FRANCIS, INC.,
                                            Defendant-Appellee.
                         ____________

           Appeal from the United States District Court
    for the Southern District of Indiana, Indianapolis Division.
             No. 02 C 329—Richard L. Young, Judge.
                         ____________
      ARGUED APRIL 17, 2007—DECIDED JUNE 6, 2007
                     ____________


 Before KANNE, WOOD, and EVANS, Circuit Judges.
   PER CURIAM. Charles Griffin and Julia Yarden were
fired from their jobs at Michaela Farm in Oldenburg,
Indiana. The farm is owned and run by the Sisters of
Saint Francis (“SOSF”), an order of Catholic nuns. Griffin,
who had worked on the farm for nearly four years, and
Yarden, who had been there for just a few months, be-
lieved that they were terminated because Yarden was
pregnant, and they sued SOSF under the Pregnancy
Discrimination Act, 42 U.S.C. § 2000e(k) (“PDA”). They
lost on summary judgment, and on appeal, Griffin and
Yarden—who proceed pro se—argue that they provided
2                                             No. 06-3312

ample evidence that their supervisor knew of Yarden’s
pregnancy, fired the couple for that reason, and offered
pretextual reasons for the decisions. For the reasons that
follow, we affirm the judgment of the district court.


                            I.
  Griffin began living and working at Michaela Farm in
December 1996 and became Farm Manager the following
year. In addition to doing general farm work, Griffin
planned the farm’s planting and harvesting, purchased
farm equipment, and oversaw the interns who began
working on the farm in 1998. He was hired and supervised
by the director of the farm, Sister Anita Brelage.
  In early 1999, Griffin met Yarden, a volunteer at the
farm, and the two began dating. Shortly thereafter, in
May 1999, Sister Carol Ann Sundermann told Brelage that
she had heard that Yarden was pregnant. Brelage ap-
proached Griffin and asked if that was true; he replied
that Yarden was not pregnant. The plaintiffs allege that
Brelage told them that an out-of-wedlock pregnancy would
be disastrous for the farm. Yarden in fact had become
pregnant around that time but suffered a miscarriage. She
did not tell Brelage or anyone else at the farm about that
pregnancy until August 2000.
  A few times in 1999 and 2000, Brelage approached
Griffin and Yarden about what she perceived as the
couple’s lack of discretion and its effect on the morale of
other workers at the farm. She emphasized the im-
portance of their being “discreet” in their personal rela-
tionship. When Griffin challenged Brelage to explain what
she meant, she replied that, for example, driving the
tractor around the farm with Yarden on his lap, as she had
seen him do, was not discreet. In June 2000, Brelage
encountered Yarden outside Griffin’s apartment on the
No. 06-3312                                              3

farm some time after 10 p.m., and once again she asked
the couple to be more discreet. She explained that the
farm was under scrutiny because neighbors had com-
plained to the Archdiocese about certain activities on the
farm such as Tai Chi lessons and “hippies” working on a
construction project. Brelage feared that the Archdiocese
would shut down the farm if it learned, from more com-
plaints from people in the community, that behavior
contrary to Roman Catholic teachings occurred on the
farm. She noted that Griffin would be out of job if that
happened. Yarden perceived this statement as a threat
to fire Griffin because of his relationship with her.
  Griffin also came under scrutiny for his treatment of the
interns he was charged with training and supervising. In
1999 and 2000, four female interns spoke to Brelage
about Griffin. They complained that Griffin treated male
and female interns differently in work assignments and
reported that he inappropriately touched and made sexual
comments to female interns. After one such complaint,
Brelage asked Griffin to get a psychological evaluation.
Griffin complied, and the psychologist reported back that
Griffin did not intend any sexual harassment and was
not a threat to other workers. At a staff meeting in May
2000, one intern proclaimed that she would leave the
farm if Griffin stayed. When it was clear that Griffin
wasn’t leaving, she quit. After this incident, Griffin
complained to Brelage that she had not stuck up for him
at the meeting. Brelage informed Griffin that other staff
members were questioning her leadership because she
continued to support him. Shortly thereafter, the farm’s
“core staff ” decided to suspend the intern program.
  Despite what appeared to be ongoing tension between
Brelage and Griffin and Yarden, in June 2000 Brelage
acceded to Griffin’s suggestion that she hire Yarden.
Yarden was offered a part-time position (16 hours per
week) to begin with a 90-day trial period. Yarden’s pri-
4                                            No. 06-3312

mary responsibility was to market the farm’s organic
produce to restaurants and stores. Yarden began her job
on June 3, 2000. A short time later, she and Griffin
announced their engagement at a farm banquet.
  Later in the summer, Griffin and Yarden were both
fired. On August 15, 2000, Griffin dropped by Brelage’s
office unannounced to discuss whether she was upset with
him. The two spoke about Brelage’s concerns about the
farm’s direction, including the intern program, which
recently had been discontinued as a result of problems
with retaining the interns. Brelage told Griffin that she
was uncomfortable hosting female interns on the farm.
Although she had not planned to fire Griffin before this
meeting, Brelage agreed with Griffin when he suggested
that she did not want him around anymore. Griffin then
stated that he wanted severance pay if he left the farm.
Brelage agreed. Griffin also stated that he wanted it
clear for the record that he had not quit. Brelage told
him that she would record his separation from the farm as
a termination effective on August 16.
  Brelage called an emergency meeting of the farm’s core
staff on the evening of August 15. She related her conver-
sation with Griffin, and the staff members unanimously
supported her decision to terminate Griffin. The following
day, Griffin and Yarden met (together) with Brelage.
Griffin asked Sister Brelage why he was being fired, and
she repeated her concern that she could not have a mean-
ingful internship program on the farm as long as she felt
uncomfortable with Griffin supervising female interns.
Brelage also told Yarden that she was fired because her
services were no longer needed at the farm. Yarden then
told Brelage that she had had a miscarriage two weeks
earlier. This was the first time Yarden had mentioned her
pregnancy to Brelage, who “had not observed that Ms.
Yarden was pregnant at any time in 2000.” Yarden then
informed Brelage for the first time that she also had a
miscarriage in 1999.
No. 06-3312                                                 5

   Griffin challenged his termination through an internal
grievance process, and his termination was upheld by
Brelage’s superiors. He also sought unemployment bene-
fits. In the context of proceedings on that claim, an
administrative law judge concluded that Griffin had been
terminated without “just cause” within the meaning of
Indiana Code § 22-4-15-1(d).
  After exhausting their administrative remedies, Griffin
and Yarden filed a multicount complaint against SOSF
in federal district court. They claimed that they had been
discriminated against on the basis of religion and sex
and brought state-law claims of breach of contract and in-
tentional infliction of emotional distress. They later
amended their complaint to include a claim of discrimina-
tion based on pregnancy in violation of the PDA. They
asserted that SOSF fired both of them “for the sole reason
that Plaintiff Yarden was pregnant out-of-wedlock with
Plaintiff Griffin’s child.”
  The district court granted summary judgment for SOSF
on the pregnancy-discrimination claim, which is the only
subject of this appeal. Although SOSF argued that Griffin’s
claim failed because he was not protected by the PDA, the
district court assumed for purposes of its decision that he
could assert a claim as someone “who was treated differ-
ently ‘because of pregnancy.’ ” But, the court determined,
Griffin and Yarden could not make out a prima facie case
of discrimination because they did not present evidence
that similarly situated coworkers were treated more
favorably. The court also concluded that the reasons SOSF
gave for firing the two—that Griffin had “relational difficul-
ties” with other employees and that Yarden’s services were
no longer needed—were not pretextual.
6                                                No. 06-3312

                             II.
  On appeal, Yarden and Griffin argue that the district
court’s decision was erroneous, primarily because, in their
view, SOSF has not supported its stated reasons for firing
them, and the reasons therefore are pretext for unlawful
discrimination. They also challenge the district court’s
conclusion that they did not make out a prima facie case
of discrimination; they assert that numerous similarly
situated employees were treated more favorably. SOSF of
course defends the district court’s conclusion that the
plaintiffs neither made out a prima facie case of discrimi-
nation nor established pretext. However, SOSF also
continues to press its argument that Griffin’s claim fails
as a matter of law because, under the facts of this case,
he is not protected by the PDA. The plaintiffs disagree;
they assert that the PDA protects men and women equally
against discrimination for exercising their “reproductive
rights.” Because we have not had occasion to decide
whether a male plaintiff can state an employment discrim-
ination claim based on an adverse employment action
allegedly taken because of a partner’s pregnancy, and
because there is no need to analyze Griffin’s claim any
further if it fails as a matter of law, we address this
issue before turning to the parties’ other arguments.
  The PDA amends Title VII to define discrimination
“because of sex” to include discrimination “because of or on
the basis of pregnancy, childbirth, or related medical
conditions.” 42 U.S.C. § 2000e(k). The statute further
states that “women affected by pregnancy, childbirth, or
related medical conditions shall be treated the same for all
employment-related purposes . . . as other persons not
so affected but similar in their ability or inability to work.”
Id. (emphasis added). We have described the PDA as a
statute that “brought discrimination based on pregnancy
within a woman’s protections against sex discrimination.”
Hunt-Golliday v. Metro. Water Reclamation Dist., 104 F.3d
No. 06-3312                                                7

1004, 1010 (7th Cir. 1997) (emphasis added); see Dormeyer
v. Comerica Bank-Illinois, 223 F.3d 579, 583 (7th Cir.
2001) (explaining that the PDA forbids “discrimination
against an employee on account of her being pregnant”);
Maldonado v. U.S. Bank, 186 F.3d 759, 762 (7th Cir. 1999)
(“Congress amended Title VII in 1978 to explicitly extend
protection to pregnant women.”). Other courts likewise
have characterized the PDA as a statute recognizing, in
effect, that pregnancy is a proxy for gender and, therefore,
discrimination against pregnancy is discrimination against
women. See, e.g., Armindo v. Padlocker, Inc., 209 F.3d
1319, 1320 (11th Cir. 2000) (“The analysis required for a
pregnancy discrimination claim is the same type of
analysis used in other Title VII sex-discrimination suits.”);
Urbana v. Cont’l Airlines, 138 F.3d 204, 208 n.2 (5th
Cir. 1998) (“The PDA merely specifies that under Title VII
an employer must not discriminate on the basis of a
woman’s pregnancy.”).
  That is not to say that all claims relating to pregnancy
must be brought by women, but male plaintiffs, like their
female counterparts, must prove that they suffered
adverse employment actions because of their sex. For
example, male plaintiffs who challenged an employee-
benefits plan that afforded greater benefits to female
employees who became pregnant than to the pregnant
wives of male employees prevailed under Title VII be-
cause the policy discriminated against men. Newport
News Shipbuilding & Dry Dock Co. v. EEOC, 462 U.S. 669,
676 (1983) (“[P]etitioner’s plan is unlawful, because the
protection it affords to married male employees is less
comprehensive than the protection it affords to married
female employees.”). In this case, however, Griffin does
not assert that he was fired because of his sex.
  Instead, the plaintiffs argue that the PDA prohibits
employers from taking “any negative employment action
based on reproductive rights” and protects females and
8                                               No. 06-3312

males equally. This interpretation, however, lacks sup-
port, and it ignores that pregnancy discrimination is, by
statutory definition, discrimination “because of sex,” not
sexual activity or reproductive capacity. See Saks v.
Franklin Covey Co., 316 F.3d 337, 345 (2d Cir. 2003)
(“Because reproductive capacity is common to both men
and women, we do not read the PDA as introducing a
completely new classification of prohibited discrimination
based solely on reproductive capacity. Rather, the PDA
requires that pregnancy, and related conditions, be
properly recognized as sex-based characteristics of
women.”) (emphasis added); Piantanda v. Wyman Ctr.,
Inc., 116 F.3d 340, 342 (8th Cir. 1997) (explaining that
PDA’s protection does not extend to “gender-neutral
status potentially possessible by all employees”).
   The plaintiffs’ interpretation also ignores the history of
the PDA. In 1976, the Supreme Court held that Title VII’s
prohibition of discrimination based on sex did not extend
to pregnancy. General Electric Co. v. Gilbert, 429 U.S. 125
(1976). Its conclusion rested in part on the premise that
not every classification based on pregnancy is a sex-based
classification. See Newport News, 462 U.S. at 677 n.12.
Congress quickly responded by passing the PDA. The
Court has since recognized the PDA as an explicit repudia-
tion of “both the holding and reasoning” of Gilbert. See id.
at 678. The Court went on to state that the PDA “has
now made clear that, for all Title VII purposes, discrim-
ination based on a woman’s pregnancy is, on its face,
discrimination because of her sex.” Id. at 684. The plain-
tiffs do not allege that Griffin was fired because of his sex,
and so his claim fails.
  Because Griffin does not state a claim under the PDA,
we address the district court’s decision on summary
judgment only as it applies to Yarden. As with other Title
VII claims, the plaintiff may prove discrimination through
either the direct or the indirect method. Miller v. Am.
No. 06-3312                                              9

Fam. Mut. Ins. Co., 203 F.3d 997, 1004-05 (7th Cir. 2000).
Yarden pursued both paths in the district court but now
concedes that “the evidence offered under the direct
evidence method did not meet the requirements” of
establishing discriminatory animus. She argues, however,
that the district court reached the wrong conclusion under
the indirect method, which requires her to prove that:
(1) she was pregnant and her employer knew she was
pregnant; (2) she was performing her duties satisfactorily;
(3) she was fired; and (4) similarly situated employees not
in the protected class were treated more favorably. Clay v.
Holy Cross Hosp., 253 F.3d 1000, 1005 (7th Cir. 2001). If
Yarden makes out a prima facie case, the burden shifts to
SOSF to articulate a legitimate, nondiscriminatory rea-
son for firing her. Id. Once such a reason is given, Yarden
can survive summary judgment only by showing that the
reason is pretext for intentional discrimination. Id.
  Although the initial prong of the prima facie case
generally requires proof that the plaintiff was pregnant
and that the employer knew of the pregnancy, the parties
gloss over the undisputed fact that Yarden was not
pregnant when she was fired on August 16, 2000. There
are circumstances under which a pregnancy discrimina-
tion claim might be based on an adverse employment
action taken against a woman who is not currently preg-
nant; for example, the PDA protects women from discrimi-
nation based on their capacity to become pregnant. See
UAW v. Johnson Controls, Inc., 499 U.S. 187, 206 (1991);
Kocak v. Cmty. Health Partners of Ohio, Inc., 400 F.3d 466,
469-70 (6th Cir. 2005). But Yarden claims that her termi-
nation was due to her pregnancy in the summer of 2000.
  We need not resolve the matter, however, because an
issue of fact remains as to the first prong because, as the
district court concluded, there is a dispute over whether
Brelage knew that Yarden had become pregnant. Yarden
admits that she did not tell Brelage until after Brelage
10                                              No. 06-3312

fired her. But she asserts that she was visibly pregnant
starting in June 2000; she says that she was wearing
maternity clothes and “could no longer conceal my second
pregnancy by Charles Griffin.” And indeed, Yarden
miscarried on July 28 at 22 weeks pregnant, so it is
possible that her pregnancy was visible. There is also a
question as to whether another farm employee, Sister
Quinn, told Brelage that Yarden might be pregnant. Quinn
asserted that she discussed with Brelage the possibility
that Yarden was pregnant, but she could not remember
whether that occurred in 1999 or 2000. Nevertheless,
Brelage swore that she did not know about the pregnancy
until Yarden told her in August 2000. Because of the
conflicting testimony on this point, the district court
correctly concluded than an issue of fact remained regard-
ing Brelage’s knowledge of the pregnancy.
  The other point of contention in terms of Yarden’s prima
facie case is whether she provided evidence that similarly
situated employees were treated more favorably than she.
Yarden argues that the district court erred in concluding
that she had not, because, she asserts, there were “10
female and 12 male employees . . . that had similar work
responsibilities and were supervised by the same person-
nel,” and who were “allowed to work full time, and given
Yarden’s job responsibilities” after she was fired. But there
is scant evidence in the record to support Yarden’s as-
sertion.
  If, however, Yarden’s case is viewed as single-discharge
or “mini-reduction-in-force” case, she would not be re-
quired to point to similarly situated employees. See
Bellaver v. Quanex Corp., 200 F.3d 485, 495 (7th Cir.
2000). When an employee in a unique position is termi-
nated and her position is not filled, but employees out-
side the protected class assume the fired employee’s
responsibilities, the employer has effectively replaced the
employee. See Michas v. Health Cost Controls of Ill., Inc.,
No. 06-3312                                                11

209 F.3d 687, 693 (7th Cir. 2000); Bellaver, 200 F.3d at
495. To guard against the danger that the employer can
hide a discriminatory motive for terminating the employee
simply by stating that the job was eliminated, the plaintiff
is not required to show that similarly situated employees
were treated more favorably. Instead, she needs only to
establish that her duties were absorbed by employees
outside the protected class. Michas, 209 F.3d at 693.
Yarden’s claim resembles a mini-RIF case because, as far
as the record demonstrates, she was uniquely situated
among the farm workers1 and was told she was being
fired because her services were no longer needed. But
Yarden’s claim fails even if she is required to demonstrate
only that her responsibilities were taken up by a non-
pregnant employee because she does not dispute that
marketing to commercial accounts—her primary func-
tion—ceased after her termination. She stated in her
deposition that the farm “discontinued all commercial
accounts . . . upon [her] firing” and that she had to inform
her customers that “there was going to be no more service.”
   Finally, Yarden challenges the district court’s decision
that she did not establish that the reason SOSF gave for
firing her was pretextual. Although we do not believe she
made out a prima facie case, we address her argument in
the interest of completeness. An employer’s proffered
reason for a termination is pretextual if it is not the true
ground. Forrester v. Rauland-Borg Co., 453 F.3d 416, 417
(7th Cir. 2006). Yarden asserts that SOSF’s reason for
firing her—that her services no longer were
needed—cannot be bona fide because, although she was
hired for “commercial account development,” she was



1
  For example, it appears that only Yarden was working part
time and completing a 90-day trial period. And only Yarden was
charged with marketing the farm’s goods to local businesses.
12                                             No. 06-3312

occupied with general farm work in the summer of 2000,
and that work continued after her termination. But, again,
Yarden admitted that corporate marketing ceased after
her departure, although the farm’s community sponsored
agriculture program and its booth at the local farmers’
market continued to operate. Yarden also attempted to
demonstrate pretext by showing that the farm lost
money as a result of the decision to fire her and Griffin.
However, “the question is never whether the employer
was mistaken, cruel, unethical, out of his head, or down-
right irrational in taking the action for the stated reason,
but simply whether the stated reason was his reason.” Id.
Whether Yarden’s discharge was smart or advisable has
no bearing on the pretext inquiry.


                           III.
  Because Griffin’s claim is untenable and Yarden has not
supplied sufficient evidence from which a finder of fact
could infer that she was terminated for becoming preg-
nant, we AFFIRM the grant of summary judgment for
SOSF.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—6-6-07